Opinion by
Beaver, J.,
September 8, 1900, after argument upon a rule for judgment for want of a sufficient affidavit of defense, the court below, in an opinion filed, made the rule absolute. Before judgment was entered, in pursuance of the order, a petition was filed and rule granted to show cause why the judgment should not be opened, proceedings to stay, etc., and on the same day a supplemental affidavit of defense was filed. The court ordered a re-argument. An answer to the defendant’s petition to open was filed by the plaintiff and, after careful consideration, in an opinion which fully recites all the facts, the judgment was directed to be opened and the defendant let in to a defense.
It will be observed that judgment had not yet been entered upon the decree making absolute the rule to show cause why judgment should not be entered for want of a sufficient affidavit of defense. The term had not passed and the judgment, even if it had been entered, was within the control of the court. Not having been entered, however, the proceeding was rather in the nature of and is to be governed by the rule relating to a motion for leave to file an additional affidavit of defense than one to open a judgment. There can be no question whatever but that the court had authority to make the decree complained of. The amended affidavit sets forth a good defense, if the *160averments therein contained are to be taken as true. This is the general rule and there is no good reason why, under the circumstances, it should not be done in this case, notwithstanding the plaintiff’s answer. The judicious exercise of the discretion which the court undoubtedly had is abundantly shown in the opinion filed.
Decree affirmed.